DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 10/15/2021. Claims 1-10 are pending in this application. Claims 6-10 are new. 
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of printing an input matching network metal pattern on a left side of the power amplifier hole, and printing an output matching network metal pattern on a right side of the power amplifier hole, and sintering the input matching network metal pattern and the output matching network metal pattern printed on the dielectric substrate; the step of preparing the lead frames by etching alloy 42 and plating nickel; and the step of attaching the heat sink on a bottom surface of the dielectric circuit board, attaching the lead frames to the input matching network metal pattern and the output matching network metal pattern of the dielectric circuit board, and plating the input matching network metal pattern and the output matching network metal pattern of the dielectric circuit board and the lead frames with nickel or gold, as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/3/21